                                      CASE 0:21-cr-00175-JRT-BRT Doc. 7 Filed 08/13/21 Page 1 of 1

                                                  IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF MINNESOTA

                                                      INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                   )             COURTROOM MINUTES - CRIMINAL
                                                            )               BEFORE: BECKY R. THORSON
                                         Plaintiff,         )                   U.S. Magistrate Judge
                                                            )
   v.                                                       )     Case No:            21-cr-175 JRT/BRT
                                                            )     Date:               August 13, 2021
 Zachary Clifford Spottke,                                  )     Video Conference
                                                            )     Time Commenced:     1:15 p.m.
                                         Defendant,         )     Time Concluded:     1:27 p.m.
                                                                  Time in Court:      12 minutes


APPEARANCES:
   Plaintiff: Angelica Ramirez, Assistant U.S. Attorney
   Defendant: Manny Atwal, Assistant Federal Public Defender
                         X FPD          X To be appointed

   Date Charges Filed: 8/11/2021                           Offense: false statement

   X Advised of Rights

on          X Indictment


Personal Recognizance Bond set with conditions, see Order Setting Conditions of Release.


X Defendant also arraigned at this hearing, see separate arraignment minutes.
X Government moves to unseal the case.         X Granted


Additional Information:
X Defendant consents to this hearing via video conference.
X Oral Rule5(f) Brady notice read on the record.
Defendant detained until a bed is available.

                                                                                                   s/SAE
                                                                                               Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                             Template Updated 06/2013
